Allowable Subject Matter
As a result of applying amendments, claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known touch-control array pixel substrate configurations thereof. However, none of the references alone or in combination teach: “A touch-control array substrate, comprising: a base substrate; a thin film transistor (TFT) structure layer, arranged on the base substrate and comprising a gate line and a source line, the gate line and the source line being stacked; a planar layer, arranged on the TFT structure layer; a touch-control electrode layer, arranged on the planar layer and comprising a touch-control electrode; an insulating layer, arranged on the touch-control electrode layer; a touch-control circuit layer, arranged on the insulating layer and comprising a touch-control circuit that penetrates the insulating layer to electrically connecting the touch-control electrode; a passivation layer, arranged on the touch-control circuit layer; and a pixel electrode layer, arranged on the passivation layer and comprising a pixel electrode, wherein the touch-control array substrate comprises a touch-control functional area and a touch-control chip; the touch-control chip is disposed outside the touch-control functional area; a plurality of touch-control units are arranged in the touch-control functional area; the touch-control unit comprises the touch-control electrode, the touch-control circuit corresponding to the touch-control electrode, the gate line, the source line, and the pixel electrode arranged in an area corresponding to the touch-control electrode; the touch-control unit is electrically connected to the touch-control chip through the touch-control circuit; wherein a product of a resistance value of the touch-control circuit of the plurality .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626